EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Reiner on July 1, 2021.

The application has been amended as follows: 
Claims
	1. (Currently Amended) A method comprising the following steps:
rotationally driving a deburring brush about a spindle axis, wherein the deburring brush comprises at least N=1 brush bundles, each of which define an angular range of less than 360⁰; 
rotationally driving a gear wheel about a workpiece spindle axis in a coupled manner with said rotationally driving the deburring brush using a coupling transmission ratio; and 
deburring in a continuous method the gear wheel using the deburring brush, including the steps of:
executing a relative flight movement of the at least N=1 brush bundles relative to the gear wheel, wherein the relative flight movement is defined by a hypocycloid or an epicycloid; and 
;
wherein the gear wheel defines a number of teeth which define a number of tooth gaps therebetween, and wherein the coupling transmission ratio is defined by the number of teeth or the number of tooth gaps and the number of the at least N=1 brush bundles.
5. (Canceled)
12. (Canceled)
16 – 20. (Canceled)
Claim 1 has been amended so as to include the allowable subject matter of dependent claim 5. Claim 12 has been canceled as it does not further define the claimed method of amended claim 1. Claims 16 – 20 have been canceled as they are directed towards previously non-elected subject matter.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A and B , as set forth in the Office action mailed on April 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 16, 2021 is partially withdrawn.  Claims 4 and 11, directed to Species B, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1 – 4, 6 – 11, and 13 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Yoon (U.S. Patent Application Publication Number 2018/0085839, cited in IDS) teaches a method comprising the following steps: rotationally driving a deburring tool about a spindle axis (figures 3, 4, and 6, element 60 being the ‘deburring tool’ and element Q being the ‘spindle axis’; pages 3 and 4, paragraphs 49 and 59 - 61); rotationally .driving a gear wheel about a workpiece spindle axis in a coupled manner with said rotationally driving the deburring brush using a coupling transmission ratio (figure 6, element B being the ‘workpiece spindle axis’; page 4, paragraph 61); and deburring in a continuous method the gear wheel using the deburring tool (figures 1 and 6, elements 20, 12, and 60; pages 3 and 4, paragraphs 48 – 49 and 61), including the steps of: executing a relative flight movement of the deburring tool relative to the gear wheel, wherein the relative flight movement is defined by a hypocycloid or an epicycloid (figure 6, element 60; page 4, paragraphs 60 – 62); and removing a burr from at least 
However, while Yoon teaches the use of a deburring tool, Yoon teaches the deburring tool being a cutting tool (figures 3 – 6, elements 60 and 61; page 4, paragraph 59), rather than a deburring brush. Zhao (U.S. Patent Application Publication Number 2017/0261068) teaches a method comprising the steps of: rotationally driving a deburring tool about a spindle axis (figure 8, step 103; page 3, paragraph 37); and deburring in a continuous method a gear wheel using the deburring tool (figure 8, step 103; page 3, paragraph 37). Zhao further teaches the deburring tool being a deburring brush (page 3, paragraph 37).
However, while Zhao teaches the use of a deburring brush to deburr a gear wheel, Zhao does not teach the structure of the deburring brush. Walker (U.S. Patent Number 4,646,479) teaches a deburring brush (figure 1, element 10 being the ‘deburring brush’; column 1, lines 41 – 49 and column 2, lines 47 – 50) comprising at least N=1 brush bundles, each of which define an angular range of less than 360⁰ (figure 1, element 14 being the ‘brush bundles’; column 2, lines 47 – 60). 
However, the prior art does not teach, either expressly or implicitly, the coupling transmission ratio being defined by the number of teeth of the gear wheel or the number of tooth gaps of the gear wheel and the number of the at least N=1 brush bundles. Examiner notes that ‘coupling transmission ratio’ is a term of art which acts to define the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726